t c memo united_states tax_court john crimi et al petitioners v commissioner of internal revenue respondent docket nos filed date frank agostino soh-yung e son lawrence m brody and jeremy m klausner for petitioners sze wan florence char lydia a branche and jamie j song for respondent 1cases of the following petitioners are consolidated herewith susan crimi docket no john c crimi docket no edward mintel and angela mintel docket nos and and john j crimi and charla crimi docket no petitioners john crimi in docket no and john c crimi in docket no are the same individual memorandum findings_of_fact and opinion laro judge in date petitioners transferred to morris county new jersey county more than acres of undeveloped land for dollar_figure in what they maintain was a part-sale part-gift transaction petitioners reported the value of the land for federal_income_tax purposes as dollar_figure and they claimed as the case was for each claiming petitioner or couple charitable_contribution and related carryover deductions for and in separate notices of deficiency issued to each petitioner or couple respondent determined deficiencies and disallowed the deductions in full on the grounds that petitioners did not meet the requirements of sec_170 petitioners petitioned the court to redetermine the deficiencies under sec_6213 and we consolidated these cases pursuant to rule following concessions we decide two issues first we decide whether the fair 2all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 3the parties have stipulated petitioner susan crimi in docket no is entitled to full relief from joint_and_several_liability for under sec_6015 the parties agreed petitioners received the following ordinary_income in and from his her or their interests in county concrete corp concrete an s_corporation of which they are shareholders continued market_value of the subject property on the contribution date exceeded the consideration received from the county we hold it did to the extent stated herein second we decide whether petitioners’ charitable_contribution and excess carryover deductions are disallowed on account of lack of substantiation we hold they are not i preliminaries findings_of_fact some facts were stipulated we incorporate by this reference the stipulation of facts and the accompanying exhibits each petitioner or couple resided in new jersey when he she or they petitioned the court ii petitioners petitioners in these cases are john c crimi petitioner and susan crimi ms crimi collectively crimis who were married in date and divorced in continued petitioner s docket no john crimi john c crimi edward and angela mintel edward and angela mintel john j crimi and charla crimi dollar_figure n a dollar_figure big_number n a n a n a big_number big_number n a date as well as john j crimi john and angela crimi mintel who are the crimis’ children and their respective spouses iii concrete at all relevant times petitioner was the president and majority shareholder of concrete an s_corporation with a fiscal_year ended september the shareholders of concrete and their percentage of ownership were petitioner approximately shareholder the john j crimi irrevocable ten year managed trust john’s trust approximately shareholder the anthony j crimi ten tear managed trust anthony’s trust approximately shareholder and the angela m crimi irrevocable ten year managed trust angela’s trust approximately shareholder john is the beneficiary of john’s trust angela is the beneficiary of angela’s trust and the beneficiary of anthony’s trust is not a party to these cases we collectively refer to john’s trust anthony’s trust and angela’s trust as the trusts petitioner is the only shareholder directly involved in concrete’s business concrete is in the business of manufacturing ready-mix concrete sand and crushed gravel products concrete owns six plants two of which were closed at the time of trial through which the company sells gravel mulch and masonry and landscaping materials to homeowners and contractors petitioner individually or through concrete has since before purchased and sold real_estate in new jersey and he has pursued the development of certain properties into a residential subdivision iv the allen wood steel property and the subject property a the allen wood steel property portions of the land contributed to the county formerly the allen wood steel property was before mined extensively for its magnetite iron ore included on the allen wood steel property was the scrub oaks mine one of the largest and oldest iron ore mines in new jersey reaching a total depth of big_number feet b the crimis’ acquisition of the allen wood steel property in date the crimis and concrete purchased for dollar_figure per acre acres of land making up the allen wood steel property located partly in mine hill township new jersey township and partly in the adjoining borough of wharton new jersey wharton initially the allen wood steel property was purchased for its natural_resources more specifically in the years following the acquisition a portion of the allen wood steel property approximately acres was used for sand and gravel reserves a separate part approximately acres was developed into an industrial park and the balance approximately acres was zoned for residential use in the township and in wharton over time petitioner came to pursue development of a portion of the allen wood steel property for residential subdivision including three adjacent parcels of land subject property at issue in these cases c the subject property the subject property approximately acres of mostly vacant land is located within the township’s single-family residential and townhouse zoning areas the subject property is encumbered by an approximately 13-acre utility easement reducing the net developable land of the subject property to approximately acres the indicated equalized value ie property value for real_property tax_assessment purposes of the subject property in consisting entirely of undeveloped land was dollar_figure 4testimony was elicited at trial to the effect that acres only was zoned for residential development we understand the balance of the allen wood steel property or acres to have been zoned for residential development purposes 5the subject property included block lot owned by concrete block lot owned by ms crimi and block lot owned by petitioner at various points between and through portions of the subject property were regranted to individuals in order to effect the transfer to the county our references to the subject property are to the foregoing parcels as modified following the regrants the subject property sits on the easterly facing slope of iron mountain the property’s topography affected by years of ore mining is extremely rugged with open mining pits prior excavations and sinkhole pockmarks on the surface the effects of the ore mining activity are however confined and remediable for example properly sealing shaft no of the scrub oaks mine considered to be a critical hazard associated with developing the subject property would cost approximately dollar_figure notwithstanding the defects and as discussed more fully below petitioner investigated subdivision of the subject property in or about the subject property did not receive preliminary or final approvals for the proposed subdivision nor any related approvals eg sewer and water allocation approvals soil erosion and sediment control approvals utilities approvals or as explained below wetland transition averaging buffer approvals this is not to say that the approvals could not have been obtained but rather that no such approvals had been applied for or received as a practical matter preliminary approvals typically could have been obtained in months whereas final approvals typically took upwards of years to secure we observe that as the number of lots to be 6the scrub oaks mine was a steep-angled mine that ran through the middle of the proposed subdivision and on which a road was proposed to be built the shaft was improperly sealed in and needed to be resealed before the road could be safely built atop it placed into the subdivision increased eg from to the approval process tended to grow more difficult freshwater wetlands including granney brook are located on the subject property granney brook which divided the subject property north to south is classified as a category watercourse trout production waters granney brook by virtue of its status as a category watercourse was recognized as the most protected type of watercourse in the state of new jersey see generally n j stat ann secs 9b-7 west 16a-67 west specifically new jersey law required a 50-foot vegetated buffer from atop of each bank to be provided in the area surrounding the watercourse after date new jersey also required that certain wetlands on the subject property including granney brook maintain a foot transition area ie buffer in which most if not all development was prohibited the 50-foot buffer eliminated roughly big_number square feet acres of developable land from the subject property and the 300-foot buffer eliminated approximately big_number square feet acres of developable land from the subject property modifying the buffer zones while not impossible required extensive waivers and mitigation failed development and the eventual preservation of the subject property v a overview of the proposed residential subdivision petitioner has at all relevant times been a considerable real_property owner in and substantial payor of property taxes to the township in or around petitioner proposed to develop acres ostensibly making up the subject property plu sec_72 acres he ms crimi or concrete owned in wharton into a single-family and townhouse subdivision that was to be named irondale manor the irondale manor project in toto was to encompa sec_130 acres spanning two municipal jurisdictions and was to result in the subdivision of single-family residential building lots in addition to the residential dwellings petitioner proposed to construct utilities drainage improvements and an internal roadway system b the township’s preliminary review of irondale manor as a preparatory step in developing irondale manor petitioner hired james brown a professional engineer to prepare a preliminary subdivision plan for the irondale manor subdivision in the township irondale manor plan mr brown completed the irondale manor plan on or around date the irondale 7in addition to the properties making up the subject property the township portion of the irondale manor project was to also include block lot manor plan proposing a 59-lot subdivision of the subject property was submitted to the township’s planning board board for preliminary review on date the township held a regular board meeting at which the attendees conducted a completeness review of the irondale manor plan the board determined that the irondale manor plan was incomplete and that it was appropriate to withhold review until mr brown submitted to the board among other items an environmental impact statement eis the board also noted that petitioner should be prepared to address issues of wetlands detention basis and 8under new jersey land use law a developer may request that the board provide an informal review of a concept plan for a development for which a developer intends to prepare and submit an application_for development n j stat ann 55d-10 west this informal review is known as a completeness review as noted in kite v twp of pennsville planning bd wl n j super ct app div c ompleteness review is an administrative process to determine whether an application can proceed it is not a review or hearing on the merits and does not require a public hearing its purpose is to determine whether the applicant has submitted sufficient documentation to proceed to a hearing on the merits internal quotation marks omitted and alteration in original 9some new jersey townships require applicants to file an environmental impact statement for all preliminary subdivisions see eg n j stat ann sec west for a development in coastal areas dowel assocs v harmony twp land use bd a 2d n j super ct app div in re application of state of new jersey wl n j super ct app div taft v upper freehold twp planning bd wl n j super ct app div our search for a copy of the township code assuming one exists did not return any results depressions associated with the subject property mr brown who attended the meeting stated that petitioner would submit the missing items as well as an eis c the completeness review letter six days after the completeness review meeting on date john cilo jr the board’s engineer and planner sent to the board’s chairman a letter completeness review letter detailing upwards of items to be addressed before the irondale manor plan would be approved the many defects cited in the completeness review letter were not unusual when compared with other completeness review letters typically issued for a major subdivision plan the more significant defects noted were a letter of interpretation that was needed from the njdep to determine the extent the wetlands associated with granney brook the location of mines under certain lots the required stormwater management and detention and the necessary approvals or permits with respect to sanitary sewer and water wetland disturbances stream encroachment petitioner was made aware of the completeness review letter as well as the issues that needed to be addressed before the township might approve the irondale manor subdivision d the eis connolly environmental inc cei produced to petitioner an eis on or about date the eis stated as follows areas of freshwater wetlands are found on the subject property these are associated with spring brook and its tributaries including granney brook spring brook and granney brook flow in a north northeasterly direction and are tributary to jackson brook in the rockaway river watershed of the passaic river drainage freshwater wetlands and waters are natural features which are regulated by the new jersey department of environmental sic protection njdep the wetlands and state open waters are in the process of being delineated and the delineation will be submitted by cei to njdep for confirmation in a letter of interpretation loi the wetland areas associated with granney brook are vegetated with a red maple spicebush skunk cabbage association since the on-site wetlands are tributary to the passaic river drainage they are anticipate sic to be classified by njdep as u s environmental protection agency priority wetlands in addition on- site wetlands have been confirmed by njdep as documented habitat for a threatened and endangered species therefore the resource classification of these wetlands will be exceptional and transition areas of feet will be imposed these designations will affect the manner in which the site is developed but will not pose any major impediment to site development the eis also noted that in addition to a variety of other wildlife species the wood turtle was observed on the subject property the new jersey administrative code listed the wood turtle as a threatened species in n j admin code sec 7a appendix meaning the wood turtle might become endangered if conditions surrounding it began to or continued to deteriorate id sec e petitioner’s decision not to pursue residential development petitioner did not revise the irondale manor plan or pursue preliminary or final approvals with respect to the subdivision in or following discussions with the township’s mayor and administrator barry lewis petitioner opted not to pursue residential development of the subject property the record does not explain the reason if any petitioner decided not to develop the subject property nor does the record clarify the scope of petitioner’s discussions with the mayor f municipalities’ interest in preserving irondale manor in or about or wharton the municipality abutting the township sought to acquire approximately acres of land for open space purposes ie land to be set_aside dedicated designated or reserved for public or private use or enjoyment or for the use and enjoyment of nearby land owners and occupants see n j stat ann sec_40 55d-5 west among the land identified as potential open space was a portion of irondale manor situated in wharton administrative officials for the township similarly expressed their desire to acquire the subject property to preserve open space and as a means of avoiding further development in the township the township’s town administrator mr lewis approached petitioner as to petitioner’s interest in preserving the subject property for open space purposes petitioner was willing to listen to the administrator’s proposal and during preliminary discussions petitioner indicated his belief that the subject property was worth approximately dollar_figure million petitioner subsequently procured an appraisal purporting to value the subject property vi the appraisal in or around date petitioner hired alan d jones and charles v beyer of beyer williams associates beyer williams to appraise the subject propertydollar_figure in an appraisal report on a residential subdivision known as irondale manor dated date appraisal messrs jones and beyer determined the fee simple market_value of the subject property as dollar_figure million as of date the appraisal used the direct sales comparison approach to value the subject property the appraisal determined that the highest_and_best_use of 10the parties have stipulated the report valued approximately acres consisting of block lot approximately dollar_figure acres block lot approximately dollar_figure acres and block lot approximately dollar_figure acres however page of the appraisal states that it valued part of block lot and its summary states that it valued part of block lot moreover the subject property included block lot owned by concrete block lot owned by ms crimi and block lot owned by petitioner the subject property was single-family residence development the appraisal stated the report as being for discussion purposes with township officials the appraisal assumed that the estimate of value would not be negatively affected by the possible location of wetlands on or around the property the appraisal stated that the author was not aware of any mines or mine shafts on the subject property the appraisal noted that the subject property had not received formal approvals of any type and consequently the appraisal considered the land bulk residential land the appraisal used a standard of market_value as opposed to fair_market_value and it did not include a statement that the report was prepared for income_tax purposes the appraisal was made more than four years before the transfer date and the appraisal did not appraise the property as of that date nor did the appraisal include the date or expected date of the contribution the appraisal assumed that the subject property would not be negatively affected by the possible location of the wetlands on or around the property and it stated the appraisers’ erroneous understandings that there were no mines on the subject property the appraisal stated that the owner sic has received various inquiries from reputable land developers about the availability of the tract these offers were in the range of dollar_figure to dollar_figure or dollar_figure per acre or dollar_figure per acre respectively these offers are considerably less than our estimated value of dollar_figure or dollar_figure per acre this is appropriate as these offers reflect quick closing transactions with absolutely no contingencies the appraisal concluded that the market_value of the property valued ie three of the four lots included with the subject property was dollar_figure as of date messrs jones and beyer signed the appraisal the parties have stipulated mr jones is a qualified_appraiser vii the preservation partnership the township was unable to purchase the subject property outright because of financial constraints and in mid-2002 the town administrator identified alternate funding sources in the form of a partnership among the township the morris county municipal utilities authority mcmua acting on behalf of morris county county and the morris land conservancy conservancy collectively preservation partnership to preserve the subject property for open space purposes under the preservation partnership_agreement the county contributed dollar_figure million from its open space trust fund mcmua paid dollar_figure and the township paid for soft costs including survey and environmental costsdollar_figure on date the crimis and concrete entered into a contract of sale with the county to sell the subject property to the county for dollar_figure under the contract the subject property was sold subject_to a perpetual easement in favor of the morris county municipal utilities authority for the conservation of the natural open space character of its property and the transfer in perpetuity to mcmua all of the crimis’ and concrete’s interest and title to certain water and land right sec_12 11respondent argues for the first time on his posttrial brief that only the county was the donee in their reply petitioners contend the members of the preservation partnership along with the county were the donees while the record supports petitioners’ contention we also believe as we will explain later in this opinion the preservation partnership was acting on behalf of the county under new jersey’s agency principles 12these rights included the crimis’ and concrete’s rights title and interest in perpetuity to all water in upon under and throughout the property together with the absolute right to reasonably extract remove pump and store the same at in upon and throughout the property and to construct maintain improve renew replace enlarge and operate such works wells pipelines and other facilities as shall be useful and convenient in the development by the mcmua of its water system as defined in n j s a 14b-3 as the same may be amended and supplemented mr lewis reported the contract of sale to the township’s board during its regular meeting held on date the minutes of the meeting show mr lewis advised the board that the crimis and concrete had entered into the sale contract with the preservation partnership for the acquisition and preservation of the subject property mr lewis also indicated on a map the properties to be acquired and designated as open space viii appraisal in or around date mcmua hired robert cooper of landmark i appraisal llc to appraise two lots making up the subject property as well as a portion of the third lot making up the subject propertydollar_figure in an appraisal report dated date appraisal mr cooper determined the market_value of the property appraised to be dollar_figure million as of date the land appraised totaled approximately acres as compared with the approximately acres making up the subject property the appraisal used the sales comparison approach to value the property in question and even though the appraisal recognized that the indicated value should be obtained from three approaches and reconciled in a final value estimate the appraisal used only one approach 13the appraisal valued block lot block lot and a portion of block lot ix transfer of the subject property and apportionment of value on or about date contribution date or valuation_date the crimis and concrete deeded the subject property to the county for dollar_figure for federal_income_tax purposes however petitioners treated the subject property’s market_value as dollar_figure million the appraised amount under the appraisal the claimed dollar_figure market_value was apportioned among the three parcels on the basis of their assessed values for real_estate tax purposes specifically petitioners apportioned the stated market_value as follows property owner apportioned market_value block lot concrete block lot ms crimi block lot petitioner total dollar_figure big_number big_number big_number x august letter on date the township’s administrator mr lewis wrote and signed a letter august letter to the crimis and concrete acknowledging the contribution of block lot block lot and block lot the august letter was provided and signed by mr lewis on the township’s letterhead which in part stated on behalf of the mcmua the morris land conservancy and the township of mine hill and its residents i would like to express our deep appreciation for your generosity in making this donation and allowing us to preserve this valuable and environmentally important property the august letter also included the following statement as you know this property was appraised by beyer williams associates for a total value of two million nine hundred and fifty thousand dollars dollar_figure and you conveyed the property to the morris county mua the morris land conservancy and the township of mine hill for a total of one million five hundred and fifty-five thousand dollars dollar_figure and making a charitable donation to our open space preservation efforts of the remaining equity in the amount of one million four hundred thousand dollars dollar_figure xi mr laforge and sobel michael laforge was at all relevant times licensed in new jersey as a certified_public_accountant and member of sobel co llc sobel which was a reputable regional c p a firm established in that has over accountants mr laforge joined sobel in and has been a member of the firm since by mr laforge had provided accounting tax and financial services to mr crimi and concrete for over years as their accountant since at least mr laforge had been in charge of managing the client relationship with mr crimi and concrete on behalf of sobel and on the basis of that engagement he was intimately familiar with the financial affairs of mr crimi and concrete mr laforge who was experienced in preparing tax returns reporting charitable_contributions prepared each of the returns at issue xii federal_income_tax returns notices of deficiency and amended answer a overview petitioners claimed charitable_contribution deductions totaling dollar_figure million calculated as the difference between the subject property’s market_value as stated in the appraisal dollar_figure and the sale price dollar_figure more specifically the deductions inured to petitioners’ benefit either by virtue of their direct ownership in the subject property in the case of the crimis or by virtue of their direct or indirect ownership_interest in concrete in the case of petitioner john and charla crimi and edward and angela mintel we consider the federal_income_tax return reporting of each deduction for each taxpayer for each year b concrete concrete return and notice_of_deficiency concrete filed form_1120s u s income_tax return for an s_corporation concrete return for the taxable_year ending date the concrete return claimed charitable_contribution deductions totaling dollar_figure of which dollar_figure was attributable to that parcel on the subject property owned by concrete ie block lot concrete by virtue of its election to be treated as an s_corporation passed through to its shareholders ie petitioner and the trusts their distributive_share of income gains losses deductions and credits the trusts in turn passed through to their respective beneficiaries the trusts’ items of income gains losses deductions and credits thus concrete’s dollar_figure charitable_contribution_deduction was allocated to petitioner and the trusts and reported to them on schedules k-1 shareholder’s share of income deductions credits etc as follows shareholder contribution petitioner john’s trust anthony’s trust angela’s trust total1 dollar_figure big_number big_number big_number big_number 1notwithstanding the fact that the concrete return reported concrete’s charitable_contribution_deduction as dollar_figure the parties stipulated the charitable_contribution_deduction allocated to the shareholders was dollar_figure we accept the amounts allocated to the shareholders as the amounts reported on the return not the amounts stipulated by the parties cf 66_tc_312 the court need not accept stipulations contrary to facts disclosed by the record the concrete return prepared and signed by mr laforge attached copies of the appraisal the second page of form_8283 noncash charitable contributions and the august letterdollar_figure the form_8283 described the donated property as land block lot and summarized the physical condition of the donated property as undeveloped land as described in the attached appraisal mr lewis in his capacity as the township administrator signed the form_8283 on behalf of the members of the preservation partnership respondent disallowed the charitable_contribution_deduction of dollar_figure as claimed on the concrete return by virtue of concrete’s status as a flow- through entity the disallowance resulted in individual adjustments to the shareholders’ returnsdollar_figure concrete return and notice_of_deficiency concrete filed form_1120s concrete return for the period ending date and claiming charitable_contributions totaling dollar_figure 14mr beyer did not sign the form_8283 15respondent did not determine any additions to tax or penalties in the notices of deficiency in these cases c john c crimi and susan crimi docket nos and crimis’ return and notice_of_deficiency and amended answer the crimis filed form_1040 u s individual_income_tax_return crimis’ return for the year the crimis’ return prepared by mr laforge claimed charitable_contribution deductions of dollar_figure with respect to the two parcels making up the subject property petitioners owned individually ie block lot and block lot in addition the crimis’ return claimed petitioner’s pro_rata share of the charitable_contribution_deduction of dollar_figure as reported on the concrete return thus the crimis claimed charitable_contribution deductions totaling dollar_figure relating to their donation of the subject property in addition the crimis reported capital_gains of dollar_figure from the sale of the two parcels making up the subject property they owned individually schedule e supplemental income and loss attached to the crimis’ return reported petitioner’s pro_rata share of income losses gains deductions and credits after aggregating the crimis’ shares of the charitable_contribution deductions and the trusts’ shares of the charitable_contribution deductions petitioners claimed charitable_contribution deductions totaling dollar_figure milliondollar_figure the parties stipulated the crimis claimed charitable_contribution deductions totaling dollar_figure million and calculated as follows petitioner claimed fair_market_value sale price claimed charitable_contribution_deduction dollar_figure big_number ms crimi petitioner petitioner’s pro_rata share from concrete big_number total big_number dollar_figure big_number dollar_figure big_number big_number big_number 1we observe that despite the parties’ stipulation the amounts reported do not total dollar_figure million we are unable to reconcile this difference the crimis’ return attached copies of page of form_8283 for block lot page of form_8283 for block lot the august letter and the appraisal the forms attached to the crimis’ return were signed by mr jones the author of the appraisal and acknowledged by mr lewis the forms described the donated property as land - block lot and land - block lot and each summarized the physical condition of the donated property as undeveloped land as described in 16although the parties stipulated petitioners claimed charitable_contribution deductions totaling dollar_figure million the crimis’ return makes clear that they claimed charitable_contributions totaling dollar_figure the attached appraisal mr lewis in his capacity as the township administrator signed the forms on behalf of the members of the preservation partnership respondent issued to the crimis a notice_of_deficiency for respondent disallowed charitable_contribution deductions of dollar_figure as claimed on the crimis’ return with respect to the two parcels they owned which also made up a portion of the subject property as stated above the crimis claimed charitable_contribution deductions totaling dollar_figure on their return for the parties have stipulated the notice_of_deficiency issued to the crimis for inadvertently omitted petitioner’s pro_rata share of concrete’s charitable_contribution in calculating the disallowed deduction in addition the parties stipulated the amount of the charitable_contribution_deduction respondent intended to disallow was dollar_figure respondent in an amended answer asserted a dollar_figure increase in the crimis’ tax_deficiency thereby increasing the total deficiency due from the crimis for to dollar_figure respondent concedes that he bears the burden_of_proof with respect to the increased deficiency of dollar_figure the parties have stipulated the carryover charitable_contribution for is subject_to computational adjustments due to petitioner’s adjusted_gross_income and due to resolution of the charitable_contribution_deduction for john c crimi’s return and notice_of_deficiency petitioner filed form_1040 u s individual_income_tax_return petitioner’s return for on which he elected a filing_status of single and claimed an excess charitable_contribution carryover of dollar_figure respondent issued to petitioner a notice_of_deficiency for on the basis of the excess charitable_contribution carryover from the parties have stipulated petitioner’s itemized_deduction for is subject_to computational adjustments due to the change in petitioner’s adjusted_gross_income and determination of charitable deduction carryover in d john j and charla crimi docket no john j and charla crimi filed form_1040 for john and charla’s return schedule e attached to john and charla’s return reported john’s trust’s pro_rata share of concrete’s items of income deduction gain loss and credit including charitable_contribution deductions totaling dollar_figure respondent issued to john and charla crimi a notice_of_deficiency for john and charla’s tax_year is not before the court e edward and angela mintel docket nos and edward and angela’s return and notice_of_deficiency edward and angela mintel filed form_1040 for edward and angela’s return page of schedule e attached to edward and angela’s return reported angela’s trust’s pro_rata share of concrete’s items of income deduction gain loss and credit including the dollar_figure charitable_contribution_deduction that was attributable to the county’s claimed portion of the charitable_contribution respondent issued to edward and angela mintel a notice_of_deficiency for the parties have stipulated that the only remaining issue in docket no is whether edward and angela are entitled to the charitable_contribution_deduction claimed for edward and angela’s return and notice_of_deficiency edward and angela mintel filed form_1040 for edward and angela’s return respondent issued to edward and angela mintel a notice_of_deficiency for on the basis of the excess charitable_contribution carryover from the parties have stipulated the only remaining issue in docket no is whether edward and angela are entitled to the charitable_contribution_deduction claimed for xiii preparation of petitioners’ federal_income_tax returns for purposes of preparing the and federal_income_tax returns for petitioner and concrete mr laforge had complete access to all documents concerning petitioner’s and concrete’s financial and accounting matters which were either at petitioner’s home or in concrete’s office in addition to to telephone conversations mr laforge and petitioner met together personally six to eight times in to discuss tax planning-related matters mr laforge who had known about and been regularly updated on the contemplated part-gift part-sale transaction since requested from petitioner a copy of the appraisal for the tax_return petitioner provided the appraisal to mr laforge as requested knowing only that an appraisal was necessary to claim a charitable_contribution_deduction the appraisal was the only appraisal petitioner provided to mr laforge to prepare the returns at issue mr laforge was aware when he prepared the returns at issue that the code and the regulations specified detailed requirements for claiming a charitable_contribution_deduction he also knew that the appraisal did not meet each of the rules to be considered a qualified_appraisal even though the code and the regulations required petitioners to obtain a qualified_appraisal before claiming a charitable_contribution_deduction knowing the appraisal did not meet the literal requirements to be a qualified_appraisal he consulted with and was advised by ken hydock17 of sobel’s tax department who determined the appraisal was a valid appraisal in substantial compliance with the regulations outside of explaining to petitioner that an appraisal of the subject property was required in order to claim a charitable_contribution_deduction mr laforge did not explain to petitioners any other rules for claiming a charitable_contribution_deduction mr laforge did not explain that the appraisal did not comply with the rules for a qualified_appraisal nor did mr laforge advise petitioner that there was at least a possibility that petitioner would not prevail on the substantial compliance argument mr laforge did not advise petitioner to obtain a new appraisal and he did not give petitioner reason to seek advice as to the value of the subject property as of the contribution date xiv examination of petitioners’ returns respondent selected petitioners’ returns for the years at issue for audit and he assigned revenue_agent christine gallagher to examine those returns during the examination petitioner hired mr jones to perform an updated appraisal of the subject property petitioner or mr laforge submitted to respondent an appraisal 17mr hydock held a law degree and was a c p a of the subject property dated date appraisal the appraisal prepared and signed by mr jones and thomas s kachelriess of professional appraisal associates valued the subject property as of date xv appraisal the appraisal valued the subject property at dollar_figure as of the contribution date it also included the date of contribution and the accurate acreage that was transferred it also contained a statement that the appraisal was prepared for internal revenue purposes xvi trial of these cases a overview a trial was held in new york new york newark trial session on date and from december through date four fact witnesses and four expert witnesses testified at the trial b expert testimony petitioners’ expert witnesses a mr blethen petitioners offered marvin r blethen as an expert on civil engineering and mining engineering and the court recognized mr blethen as an expert on mining engineering mr blethen holds a bachelor of science degree in mining engineering from west virginia university a master’s degree in mining engineering from the university of idaho and a master of business administration degree from the troy state university mr blethen has more than years’ experience as a professional engineer and he is licensed as a professional engineer in states he is a member of the national society of professional engineers and the society of mining engineers b mr holenstein petitioners offered and the court recognized michael holenstein as an expert on real_estate_valuation mr holenstein holds a bachelor of arts and science degree from upsala college and he has achieved the mai designation from the appraisal institute he is a licensed certified general real_estate appraiser in new jersey new york and pennsylvania and the state of new jersey has certified him as a tax assessor he has been qualified as an expert in at least one federal bankruptcy court in the tax_court of new jersey in the superior court of new jersey and before various quasi-judicial boards in connection with condemnation proceedings respondent’s expert witnesses a mr rinaldi respondent offered and the court recognized anthony j rinaldi as an expert in real_estate_valuation mr rinaldi holds a bachelor’s degree in applied science from new york university and he has around years’ experience appraising real_estate he is a member of the appraisal institute and the american society of appraisers and he holds the mai designation b mr morris respondent offered and the court recognized jeffrey morris as an expert in civil engineering mr morris has more than years of experience in engineering all of which was with boswell engineering in new jersey he earned a bachelor of science degree in civil engineering from lehigh university he is a licensed as a professional engineer a professional land surveyor a professional surveyor a professional planner and a certified municipal engineer he is a member of the new jersey society of professional land surveyors and the new jersey society of municipal engineers and a past president of the society of professional engineers c concurrent witness procedure the court following a pretrial request from the parties directed the expert witnesses to testify concurrently the procedure was implemented in substantially the same way as in rovakat llc v commissioner tcmemo_2011_225 102_tcm_264 insofar as the record includes five appraisals the appraisal the appraisal the appraisal mr rinaldi’s appraisal report and mr holenstein’s appraisal indicating a proffered value of dollar_figure as with mr rinaldi’s appraisal to dollar_figure as with the appraisal we cannot overstate the importance of concurrent witness testimony in these cases we describe more fully in the opinion section the benefits of the concurrent testimony and the impact on our analysis d petitioners’ motion to shift the burden_of_proof petitioners orally moved the court at trial to shift the burden_of_proof to respondent with respect to the remaining factual issues in dispute i overview opinion sec_170 generally allows taxpayers a deduction for any charitable_contribution made during the taxable_year where as here the taxpayers receive a substantial benefit in return for a contribution of property a deduction is permitted only to the extent that the fair_market_value of the donated property exceeds the fair_market_value of the benefit conferred and the excess_contribution is made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also 135_tc_471 aff’d 668_f3d_888 7th cir taxpayers seeking to deduct charitable_contributions must satisfy strict substantiation requirements fixed by reference to the amount of the deduction claimed see generally sec_1_170a-13 income_tax regs as relevant here for a contribution of property for which a deduction of more than dollar_figure is claimed taxpayers must obtain and attach to the federal_income_tax return first claiming the deduction a qualified_appraisal of the property sec_170 c d also relevant here is that taxpayers must substantiate a contribution of property for which a deduction of dollar_figure or more is claimed with a contemporaneous written acknowledgment by the donee organization including the following information the amount of cash and a description of any noncash property contributed a statement as to whether the donee organization provided to the donor any goods or services in whole or partial consideration for the contributed_property and a description and a good-faith estimate of the value of any goods or services the donee organization provided sec_170 and b the substantiation requirements under sec_170 are cumulative that is the substantiation requirements for a noncash contribution of more than dollar_figure also include those for a contribution of dollar_figure or more ii parties’ arguments respondent argues that petitioners are not entitled to the claimed charitable_contribution deductions for three main reasons first he claims petitioners failed to obtain from the county a contemporaneous written acknowledgment as required by sec_170 second he asserts petitioners failed to attach to their federal_income_tax returns a qualified_appraisal as required by sec_170 sec_1_170a-13 income_tax regs and the deficit_reduction_act_of_1984 defra pub_l_no sec stat pincite third citing a highest_and_best_use of conservation he maintains the subject property’s fair_market_value was dollar_figure on the contribution date along that line respondent argues that insofar as the value of the subject property did not exceed the consideration the preservation partnership paid no deduction is allowed under sec_170dollar_figure 18on brief respondent abandons mr rinaldi’s alternative premise that the fair_market_value of the subject property was dollar_figure and he is deemed to have waived that argument see rule e and estate of johnson v continued with respect to his final argument respondent argues in the alternative that the fair_market_value of the subject property is limited to the consideration paid_by the preservation partnership or dollar_figure petitioners assert that they transferred the subject property to the county in a part-sale part-gift transaction at which time the fair_market_value of the property was dollar_figure petitioners claim entitlement to charitable_contribution deductions totaling dollar_figure ie the difference between the claimed fair_market_value of the subject property on the contribution date dollar_figure and the consideration received from the county dollar_figure in that regard petitioners now assert that the fair_market_value of the subject property was higher than initially reported on their federal_income_tax returns for the years at issue and they with the exception of john j and charla crimi in docket no continued commissioner tcmemo_2001_182 82_tcm_206 and cases cited thereat aff'd 129_fedappx_597 11th cir rather than relying on mr rinaldi’s alternative development premise respondent asserts for the first time on brief his alternative position that the subject property’s fair_market_value on the valuation_date is limited to the consideration the preservation partnership paid to acquire the subject property or dollar_figure 19although petitioners claim on brief that the fair_market_value of the subject property was dollar_figure on the valuation_date using a 44-lot subdivision hypothesis mr holenstein was clear at trial that he valued a 44-lot subdivision at dollar_figure we understand petitioners to rely on the opinion of mr holenstein and consequently we recognize their claimed fair_market_value of the subject property as dollar_figure and we shall refer to this amount throughout this opinion claim entitlement to refunds for dollar_figure additionally petitioners assert that they actually or substantially complied with the recordkeeping requirements of sec_170 and and defra sec or alternatively that the reasonable_cause exception of sec_170 precludes disallowance of the charitable_contribution deductions iv burden_of_proof the taxpayers generally bear the burden_of_proof in a deficiency proceeding such as this see rule a and the commissioner ordinarily bears the burden_of_proof as to any increased deficiency id the parties stipulate respondent bears the burden_of_proof in respect of petitioner’s pro_rata share of concrete’s charitable_contribution_deduction dollar_figure because that adjustment pleaded by amended answer increased the deficiency see rule a petitioners moved the court at trial to shift the burden_of_proof with respect to all factual issues not shifted to respondent under rule a we decline to do so and therefore we will issue an order denying petitioners’ motion sec_7491 may in certain limited circumstances operate to shift the burden_of_proof to the commissioner with respect to any factual issue relevant to determining the 20because petitioners john j and charla crimi’s tax_year is not before the court we do not include them as claiming entitlement to a refund for taxpayers’ federal_income_tax liability it is permitted to shift the burden_of_proof to the commissioner only after the taxpayers introduce credible_evidence as to the factually disputed issues and prove that they have complied with all relevant substantiation and recordkeeping requirements and have cooperated with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 and b we conclude that petitioners have not satisfied the substantiation and recordkeeping requirements for the burden_of_proof to shift to respondent as to all issues as we explain in section vi b we decline to decide that petitioners complied with the substantiation and recordkeeping requirements of sec_170 sec_1_170a-13 income_tax regs or defra sec while reasonable_cause may excuse their noncompliance for purposes of a deduction under sec_170 no parallel exception exists under sec_7491 accord h_r conf rept no pincite 1998_3_cb_747 taxpayers who fail to substantiate any item in accordance with the legal requirement of substantiation will not have satisfied the legal conditions that are prerequisite to claiming the item on the taxpayer’s tax_return and will accordingly be unable to avail themselves of this provision regarding the burden_of_proof thus if a taxpayer required to substantiate an item fails to do so in the manner required this burden_of_proof provision is inapplicable fn refs omitted see quinn v commissioner tcmemo_2012_178 103_tcm_1945 burden_of_proof did not shift absent evidence substantiating charitable_contribution deductions kendrix v commissioner tcmemo_2006_9 91_tcm_666 see also 136_tc_326 burden_of_proof did not shift to the commissioner in the absence of credible_evidence on value nhuss trust v commissioner tcmemo_2005_236 90_tcm_374 same dollar_figure accordingly the burden_of_proof as to all issues not shifted to respondent under rule a remains with petitioners iv the experts’ reports and testimony a approach to evaluating the experts’ opinions an expert witness may be allowed to testify in a proceeding before this court when his or her scientific technical or other specialized knowledge might help us to understand the evidence or decide a fact in issue see fed r evid 21we are mindful of our decision to shift the burden_of_proof to the commissioner in dunlap v commissioner tcmemo_2012_126 103_tcm_1689 in dunlap the taxpayers obtained a qualified_appraisal and a contemporaneous written acknowledgment as required under sec_170 and because petitioners failed to likewise establish that they satisfied the requirements of sec_170 and we decline to treat dunlap as controlling on the issue of whether the burden_of_proof shifts to respondent an expert qualified to testify in a judicial proceeding owes a duty to the court that transcends the duty to his or her client insofar as the expert must present his or her opinion as well as the facts data and analysis on which he or she relied neutrally and candidly 94_tc_570 see also estate of mitchell v commissioner tcmemo_2002_98 83_tcm_1524 wagner constr inc v commissioner tcmemo_2001_160 81_tcm_1869 experts who breach their duty to the court in order to advance their client’s litigating position compromise their usefulness we are mindful of the cottage industry of experts who function primarily in the market for tax benefits see 136_tc_326 and our concerns about the helpfulness of expert testimony in one recent case and in these cases led us to have the experts testify concurrently see rovakat llc v commissioner t c m cch pincite see also michael r devitt a dip in the hot tub concurrent evidence techniques for expert witnesses in tax_court cases j tax’n date discussing the concurrent testimony process more fully the concurrent testimony in these cases enabled us to more easily separate the reliable portions of the expert reports from the unreliable and consequently to expedite our decisionmaking process our discretion to accept or reject an expert’s analysis in whole or in part is broad 304_us_282 see also 615_f3d_321 5th cir vacating and remanding 131_tc_112 268_f3d_497 7th cir aff’g tcmemo_1999_182 77_tcm_2092 838_f2d_330 9th cir aff’g in part rev’g in part tcmemo_1986_318 51_tcm_1568 783_f2d_906 9th cir aff’g in part rev’g in part tcmemo_1983_200 45_tcm_1283 at times an expert helps us to decide a case e g 108_tc_524 106_tc_274 see also m i c ltd v commissioner tcmemo_1997_96 73_tcm_2098 estate of proios v commissioner tcmemo_1994_ 68_tcm_645 other times he or she does not e g estate of gallagher v commissioner tcmemo_2011_148 101_tcm_1702 as supplemented tcmemo_2011_244 102_tcm_388 trout ranch llc v commissioner tcmemo_2010_283 100_tcm_581 aff’d ___ fed appx ___ 10th cir date ludwick v commissioner tcmemo_2010_104 99_tcm_1424 estate of scanlan v commissioner tcmemo_1996_ aff’d without published opinion 116_f3d_1476 5th cir mandelbaum v commissioner tcmemo_1995_255 69_tcm_2852 affd without published opinion 91_f3d_124 3d cir we need not accept an expert’s opinion in its entirety see 86_tc_547 and we are not bound by an expert’s opinion that is contrary to our own judgment see 84_tc_722 b expert report sec_1 overview in total four appraisal reports were admitted into evidence relevant to the fair_market_value of the subject property the appraisal the appraisal mr holenstein’s appraisal report revised date holenstein report and mr rinaldi’s appraisal report dated date rinaldi report we focus on the latter two also two engineering reports were accepted into evidence as to the feasibility of developing the subject property into a residential subdivision an undated engineering viability analysis by mr morris morris report and a ground-penetrating radar survey by mr blethen dated date blethen report we also focus on these reports we refer to messrs morris and blethen as the engineers and we refer to messrs rinaldi and holenstein as the appraisers we begin with the engineers’ reports the engineers’ reports a the morris report the morris report is an engineering viability analysis of the proposed 59-lot subdivision plan petitioner submitted to the township in citing various factors affecting the developability of the subject property into a 59-lot subdivision primarily the environmentally sensitive character of the subject property the morris report concluded it was not feasible to develop the subject property into a subdivision of so many lots instead the morris report concluded that the most number of lots that have any possibility of approval from the submitted subdivision are lots the morris report also noted that additional unknown areas including wetlands mine holes or potentially endangered species might further reduce the number of developable lots notwithstanding his conclusion that the subject property was developable into at most a 44-lot subdivision mr morris offered engineer’s cost estimates of the onsite and offsite improvements for a 59-lot subdivision examples of the required improvements included infrastructures such as roadways drainage utilities sanitary sewers and other items mandated by ordinance and new jersey’s residential site improvement standards the morris report also estimated the cost of additional items cited as defects in the completeness review letter eg an additional water main extension sidewalk grading streetlights trees signs and stormwater management facilities additionally the morris report added a contingency to all construction costs as allowed by new jersey law see n j stat ann sec_40 55d-53a the morris report reviewed land use regulations in effect in date as well as municipal county and state regulations promulgated between and date b the blethen report fundamentally the blethen report communicated mr blethen’s findings as to the presence of possible mine tunneling or mine shaft activity in the vicinity of the proposed irondale manor subdivision to determine the effects of the mining activity mr blethen engaged a third party geomodel inc geo to perform a ground-penetrating radar gpr survey of the subject property the gpr survey a generally accepted technique in the mining field uses equipment to reflect radio or sonic pulses off of the earth’s bedrock to image the subsurface of the subject property the imaged results are intended to show variations in the property’s subsurface the results of the gpr survey and mr blethen’s visual site inspection detected prior mines on the subject property the blethen report concluded that the mine shafts should be sealed to a depth of at least feet and mr blethen testified at trial that the effects of the mines could be remediated for approximately dollar_figure the blethen report and mr blethen’s trial testimony in toto established the feasibility of developing the subject property into a residential subdivision so long as the prior effects of the mining operations were remediated by a competent engineer c preliminary conclusions as to engineers’ reports we found the morris and blethen reports to be reasonable reliable and for the most part consistent with respect to the feasibility of developing the subject property into a residential subdivision as explained more fully below we accept the ultimate conclusion of each with respect to the morris report we accept that the subject property was developable into a 44-lot residential subdivision at a cost of approximately dollar_figure million without regard to extraordinary development costs with respect to the blethen report we accept that the aftereffects of earlier mining activity could be remediated to develop the property into a residential subdivision at a cost of approximately dollar_figure the appraisers’ reports a the holenstein report the holenstein report as submitted to the court before trial estimated the subject property’s fair_market_value as dollar_figure million on the valuation_date on the basis of a highest_and_best_use of residential development as a 59-lot subdivisiondollar_figure during the concurrent testimony after the engineers agreed that the subject property was possibly developable into 44-lot subdivision a conclusion with which mr holenstein came to agree mr holenstein revised his report to estimate the claimed fair_market_value of the subject property at dollar_figure on the valuation datedollar_figure we summarize the holenstein report as written and note where appropriate the impact of mr holenstein’s acquiescence that the subject property 22mr holenstein initially concluded the subject property was developable as a 59-lot subdivision because he erroneously understood the subdivision plan to be a fully engineered plan meaning that the subdivision application complied with all regulations planning guidelines and engineering design criteria needed to obtain full and final approval in reaching his conclusion mr holenstein initially relied upon a letter from mr cilo though he reduced his estimate of the number of developable lots when faced with the completeness review letter and contrary testimony offered concurrently by his peer experts 23as discussed elsewhere in this opinion messrs morris and blethen agreed further that developing the subject property into a 40-lot residential subdivision as opposed to a 44-lot subdivision would be more expeditious to this point mr holenstein estimated the fair_market_value of the subject property as a 44-lot subdivision at dollar_figure was potentially developable into a 44-lot subdivision rather than a 59-lot subdivision as just mentioned mr holenstein regarded the highest_and_best_use of the subject property as residential development of a 59-lot subdivision in reaching his conclusion as to the property’s highest_and_best_use mr holenstein relied upon the proposed irondale manor plan submitted to the board in and conversations with mr blethen concluding that mine remediation could be largely completed using materials native to the land however the holenstein report did not account for costs associated with mine remediation so as to enable development of the property as a residential subdivision the holenstein report used the market data approach to value the subject property in this regard mr holenstein selected purportedly comparable sales divided into two sets the first set comprising comparable sec_1 through was sales of residential lots for which subdivision was not required the second set comprising comparables through was sales of raw land lots in which subdivision was intended as to the first set of comparables mr holenstein performed a comparable sales analysis to understand the conceivable profit potential of a fully developed subject property mr holenstein adjusted each comparable in the first set for size market conditions location and physical attributes eg access topography and the presence of wetlands mr holenstein acknowledged at trial that the first set of comparables was irrelevant though he noted that group did not contribute greatly to his opinion of valuedollar_figure accordingly we set_aside the first set of comparables in our analysis as they are not relevant to the issue of the subject property’s fair market valuedollar_figure as to the second set of comparables the group on which we focus our primary attention mr holenstein completed a comparable sales analysis of those properties and the subject property specifically he adjusted each comparable for size market conditions location and the presence or absence of approvals eg the status of development approvals he also applied the principle of diminishing returns the premise that adding more units beyond a certain point the point of diminishing returns will result in lower per-unit returns see appraisal institute the appraisal of real_estate 13th ed the second set of comparables 24we do not credit the holenstein report’s claim that the developed lots ie comparable sec_1 through and the undeveloped lots ie comparables through were correlated to determine the final estimated value of dollar_figure million mr holenstein testified at trial that the first set of comparables doesn’t make any great contribution to his final conclusion of value assuming a correlation was made as to the first and second set of comparables as the report suggests we will infer from mr holenstein’s testimony that the correlation did little to the final conclusion of value 25petitioners’ brief is consistent in that they do not discuss comparable sec_1 through with any specificity and the adjustments imposed to derive an adjusted sale price for each were as follows adjusted no sale date sale price sold1 per unit market location density approvals sale price units price adjustments for - - - dollar_figure big_number - dollar_figure dollar_figure - big_number big_number big_number big_number - - big_number big_number big_number - - big_number big_number big_number - - - big_number big_number big_number - - big_number big_number big_number - - - big_number big_number big_number - - big_number big_number big_number - - big_number big_number big_number - - - - big_number big_number big_number - - big_number big_number big_number - - - big_number big_number - - big_number big_number big_number - - big_number big_number big_number big_number big_number - - big_number big_number - - big_number big_number - - - big_number big_number unadjusted mean big_number big_number 1we understand the reference to units to be to the number of developable lots 2as discussed infra p the number of developable lots associated with comparable was lots and not lots as stated in the holenstein report after adjusting the number of developable lots associated with comparable from lots to lots and applying adjustments as determined by mr holenstein the adjusted sale price is reduced to approximately dollar_figure dollar_figure sale price divided by lots with respect to the market adjustment the holenstein report observed that the real_estate market in was experiencing a sustained period of appreciation and it noted that the contribution date occurred near the peak of market velocity mr holenstein adjusted the comparable sales as appropriate to compensate for market differences between the contribution date and the date on which the comparable_property was sold for example mr holenstein determined that market adjustments were not necessary for comparable sec_24 and sec_27 because the sale of those properties was consummated in date the same month in which the subject property was sold to the county with respect to the location adjustment the holenstein report compared the proximity of each comparable to the subject property and adjusted the comparable sales in such a way as to neutralize the effects of convenience to services and commuter roadways median home prices general economics within the area and overall market appeal more specifically the location adjustment was applied with regard for the conformity of subdivisions as compared with an isolated lot as to the density adjustment the holenstein report deemed comparables that includes townhouses and condominiums to be inferior to the subject property and as a result adjusted the comparables upwards as to the approvals adjustment the holenstein report noted that properties with full approvals tend to sell for a premium as compared with properties which have only preliminary approvals or approvals as of right the holenstein report observed that the indicated value of comparables through reflected a range from dollar_figure per lot to dollar_figure per lot then the holenstein report used statistical modeling to derive a per-lot value equal to dollar_figure the holenstein report next concludes that the fair_market_value of the subject property on the valuation_date was dollar_figure calculated as dollar_figure per unit time sec_59 lots rounded to the nearest thousand b the rinaldi report i overview the rinaldi report presented two alternative valuation hypotheses a conservation premise and a development premise under the former conservation premise which indicated a market_value of dollar_figure mr rinaldi performed a comparable sales analysis of vacant lands with a highest_and_best_use of conservation under the latter development premise which indicated a market_value of dollar_figure mr rinaldi completed a subdivision development analysis of the subject property to calculate the aggregate value of the individual lots with 26the holenstein report’s statistical model plotted the adjusted sale price of each comparable against its respective lot size and derived what we understand to be the diminishing rate of return indicated by a power curve ie an exponential function with a power of -0 the correlation which represents how well a regression line fits a set of data was stated to be of the holenstein report went on to use polynomial curve fitting to determine an indicated per-lot value equal to dollar_figure precisely the holenstein report multiplied the per-lot value of dollar_figure by the product of lots raised to the -0 power or to interpolate curve fit the subject property’s per-lot fair_market_value the indicated value per lot of dollar_figure was calculated as dollar_figure multiplied by adjustments for hard and soft costs the cost of approvals the time to develop the site and associated risks we consider each premise in turn ii development premise mr rinaldi engaged mr morris to perform an engineering viability analysis of the subject property namely the morris report relying on the morris report mr rinaldi estimated the market_value of the subject property as if developing the parcel into a 44-lot subdivision were possible however this exercise was made futile by mr rinaldi’s predetermination that the prospect of developing the subject property was highly speculative because of the pending highlands act he nonetheless completed a comparison of comparable sales of developed lots and adjusted the comparables for market conditions time size physical factors and approval status he accounted for the sellout period ie the time necessary to obtain approvals improve the sites and sell the individual lots he forecasted revenues from the sales over the sellout period he deducted from the revenue development and extraordinary costs as estimated in the morris report he applied a discount rate of to the holding_period to determine the final net present_value of the subject property the discount rate was calculated from the pwc korpacz real_estate investor survey 2d quarter as well as other factors mr rinaldi selected six comparable sales in morris county from date through date and he adjusted each comparable’s value for market conditions physical factors size and time required to obtain approvals improve the site and sell the individual lots ie the sellout period each comparable sale was for a developed lot with approvals mr rinaldi then forecasted revenues from the sale of lots and he deducted from expected revenues extraordinary but not ordinary development costs mr rinaldi reasoned it was not necessary to subtract nonextraordinary development costs because the comparable finished lots already accounted for the cost of developing the subject property mr rinaldi identified six claimed comparable sales and he compared those properties to the subject property mostly on the basis of qualitative factors such as convenience demographics size and other physical features mr rinaldi ascribed to each comparable_property subjective labels such as similar superior inferior negative and positive specifically the rinaldi report compares the comparables to the subject property as follows year number price sale of sale of lots per lot convenience demographics size factors overall location- location- physical dollar_figure similar superior negative similar similar big_number superior inferior positive superior superior big_number superior similar positive superior superior big_number similar superior negative superior superior big_number superior superior positive superior superior big_number similar superior negative inferior similar mr rinaldi observed a range of dollar_figure per lot to dollar_figure per lot with an unweighted mean of dollar_figure per lot and a median of dollar_figure per lot mr rinaldi placed greater emphasis on comparable sec_1 and properties he considered to be most similar to the subject property on the basis of his analysis which consisted of little more than we have summarized here mr rinaldi determined the unit lot value of the subject property to be no more than dollar_figure per lot the unit lot value assumed a hypothetical sale to a developer who would pay dollar_figure to improve the subject property as explained below mr rinaldi then accounted for various soft costs and extraordinary development costs associated with the subject property mr rinaldi determined a five-year sellout period three years for approvals and two years for site work and selling of the lots he discounted over five years the value of the subject property using a discount rate of mr rinaldi also deducted the following soft costs and extraordinary development costs site plan approval including engineering and or legal expenses and municipality and or county engineering review fee sec_2 permits and inspections including performance bond sec_3 extraordinary development cost sec_4 soft costs including legal accounting consulting and administrative fee sec_5 construction interest dollar_figure big_number big_number big_number big_number marketing promotion and brokerage fees real_estate_taxes developer’s profit total big_number big_number big_number big_number mr rinaldi concluded that the market_value of the subject property under the subdivision development analysis was dollar_figure he did not however adopt the value indicated under the development premise as his final estimate of value mr rinaldi reasoned that whether the subject property could be subdivided was highly speculative in view of the date effective date of the highlands act and the uncertainty relative to the ultimate highlands restrictions that are in addition to the njdep regulations existing as of the date valuation_date mr rinaldi explained that approvals had not been secured_by the valuation_date and as he posited were unlikely to be obtained because the highlands act was effective date on the basis of his conclusion which appears to have failed to appreciate that the subject property was in the planning area but not the preservation area mr rinaldi turned to his alternative conservation premises to ascertain the subject property’s value as of the contribution date iii conservation premise under his primary conservation premise mr rinaldi concluded that the highest_and_best_use of the subject property was partly for conservation and partly for development as three two-acre residential lots as to the six acres designated for development mr rinaldi estimated the market_value of each two- acre lot to be dollar_figure dollar_figure in total mr rinaldi calculated the value of each developable lot as the dollar_figure unit lot value increased by an additional dollar_figure because as he concluded there was no significant cost to develop the lots as to the dollar_figure acres designated for conservation mr rinaldi estimated the market_value of those lots on the basis of claimed comparable sales to be no more than dollar_figure per acre or approximately dollar_figure in total thus adding the market values of the subject property under the development prong dollar_figure and the conservation prong dollar_figure indicated the subject property’s market_value under the alternative approach as dollar_figure c preliminary conclusions as to appraisers’ reports on brief as with cross-examination each party aims more to discredit the opposing party’s appraiser than to prove the reliability and accuracy of their own expert appraiser petitioners citing 509_us_579 maintain mr rinaldi failed to use a valid methodology to determine the subject property’s fair_market_value petitioners also claim that mr rinaldi’s analysis is result driven resulting in an erroneous determination of the subject property’s highest_and_best_use and inconsistent testimony as to the effect of the highlands act on the fair_market_value of the subject property respondent quoting boltar l l c v commissioner t c pincite asserts that the holenstein report is ‘so far beyond the realm of usefulness’ that we ought not consider it we agree with both parties that the appraisers’ reports are not wholly reliable but we will not disavow in full the holenstein report or the rinaldi report because we find each helpful in its own right for determining the fair_market_value of the subject property at the outset we note that the rinaldi report is unreliable on its face in that it contains numerous computational errors more importantly the rinaldi report is also empirically unsound in that it incorrectly applied the subdivision development approach to derive the market_value of the subject property under the development premise and used qualitative attributes when performing its market analysis the rinaldi report used the market data approach to estimate a per-lot market_value of no more than dollar_figure mr rinaldi testified on cross-examination that the properties he selected as comparables were undeveloped lots with approvals rather than developed lots without approvals after arriving at a value per undeveloped lot mr rinaldi subtracted the development costs and performed a discounted cashflow analysis to arrive at the net present ‘as is’ land value as discussed below mr rinaldi incorrectly reduced the value of an undeveloped lot by development costs rather than subtracting those costs from the value of a developed lot as required under the subdevelopment method of the income approach as to the holenstein report it suffices to note here that it failed to take into account certain extraordinary costs not present in the comparables used in mr holenstein’s comparables analysis to be sure the importance of concurrent testimony in these cases cannot be overstated the experts’ dialogue straightaway focused on the core issues in dispute namely the subject property’s highest_and_best_use the impact of pending environmental legislation and the role of preliminary and final approvals in comparable properties under the market approach additionally the concurrent testimony elucidated shortcomings with the rinaldi and holenstein reports and resulted in the experts’ reaching agreement as to at least two issues in dispute the subject property’s highest_and_best_use and the number of developable lots to be included in a subdivision development analysis although we find the testimony of both mr holenstein and mr rinaldi helpful in understanding the facts relevant to the fair_market_value of the subject property we decline to accept either expert’s conclusion as to the subject property’s fair_market_value because as the concurrent testimony highlighted each suffers from critical errors in analysis and application accordingly we shall reconstruct the subject property’s fair_market_value aided by common sense the experts’ reports and the benefit of their concurrent testimony v valuation of the subject property and critique of experts’ reports a measure of value the amount of a charitable_contribution_deduction under sec_170 is generally equal to the fair_market_value of the property on the date of contribution sec_1_170a-1 c income_tax regs fair_market_value has been defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both and having reasonable knowledge of relevant facts 411_us_546 120_tc_174 aff’d in part vacated in part and remanded sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir see also sec_1_170a-1 income_tax regs the fair_market_value of the property to be valued reflects the highest_and_best_use of the property on the valuation_date 87_tc_389 sec_1_170a-14 and ii income_tax regs both the rinaldi and holenstein reports as first submitted to the court applied a measure of value based on market_value as defined by the uniform standards of professional appraisal practice uspap dollar_figure following our preliminary review of the appraisals before trial we initiated a telephone conference with the parties during which we expressed concern that the rinaldi and holenstein reports each adopted market_value as opposed to fair_market_value as their measure of value messrs holenstein and rinaldi each submitted 27uspap advisory opinion defines market_value as the most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale the buyer and seller each acting prudently and knowledgeably and assuming the price is not affected by undue stimulus implicit in this definition is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby buyer and seller are typically motivated both parties are well informed or well advised and acting in what they consider their best interests a reasonable_time is allowed for exposure in the open market payment is made in terms of cash in u s dollars or in terms of financial arrangements comparable thereto and the price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by anyone associated with the sale we have observed repeatedly that although market_value adopts selective elements of fair_market_value the two are not identical see eg rothman v commissioner tcmemo_2012_163 103_tcm_1864 vacated in part on reconsideration tcmemo_2012_218 104_tcm_126 didonato v commissioner tcmemo_2011_153 101_tcm_1739 n letters to the court ostensibly for the purpose of clarifying the measure of value used mr holenstein in his letter compared the definition of market_value as used in the holenstein report with the definition of fair_market_value required under the regulations and he detailed the reasons he believed his definition of market_value reasonably comports with the definitional requirements of fair_market_value mr rinaldi through his letter directed the court to substitute the term fair_market_value wherever in his report the term market_value appeared despite his letter mr rinaldi maintained at trial that the difference between market_value and fair_market_value is a technical difference in the prose under sec_1_170a-1 and c income_tax regs our measure of value is fair_market_value market_value on the other hand is an approximate value for fair_market_value and the two terms are not necessarily synonymous depending on how they are defined and used in these cases we are satisfied that market_value as defined and used in mr holenstein’s and mr rinaldi’s reports is consistent with the term fair_market_value used in the regulations b determination of fair_market_value approaches for determining fair_market_value a determination of fair_market_value is a factual inquiry which requires the trier of fact to weigh relevant evidence and draw appropriate inferences as to the value of the property in question see 323_us_119 helvering v nat’l grocery co u s pincite 87_tc_892 three approaches are generally employed to measure the fair_market_value of property the market approach the asset-based approach and the income approach bank one corp v commissioner t c pincite the market approach values the subject property by comparing the property to similar properties sold in arm’s-length transactions in or about the same period see 88_tc_1197 n 72_tc_1 the comparable properties are adjusted to create parity between those properties and the subject property for comparative purposes the reliability of the market approach depends largely upon the comparables selected and the reasonableness of the adjustments made thereto wolfsen land cattle co v commissioner t c pincite messrs holenstein and rinaldi each employed the market approach to value the subject property the second valuation approach the asset-based approach generally values the subject property by determining the cost to reproduce it bank one corp v commissioner t c pincite the experts testified at trial and we agree that the asset-based approach is not a reliable approach for determining the fair_market_value of the subject property the final valuation approach the income approach determines the value of the subject property by capitalizing or discounting expected cashflows therefrom property value is determined under this approach by adding the sum of the present_value of the expected cashflow and the present_value of the residual_value see id the subdivision development method is a variation of the income approach previously recognized by this court e g consol investors grp v commissioner tcmemo_2009_290 98_tcm_601 glick v commissioner tcmemo_1997_65 73_tcm_1925 estate of mccormick v commissioner tcmemo_1995_371 70_tcm_318 the subdivision development method values undeveloped land by treating the property as if it were subdivided developed and solddollar_figure consol investor sec_28the subdivision development method consists of six primary steps as the first step the subject property’s highest_and_best_use is determined second the market approach is used to identify comparable finished developed lots and a per- lot value is derived third anticipated gross_proceeds from the sale of the developed lots is calculated by multiplying the per-lot value by the total number of estimated finished lots fourth expected net_proceeds are calculated by reducing the expected gross_proceeds by direct and indirect_costs and entrepreneurial profit fifth net sales proceeds are discounted to present_value at a market-derived rate over the development and market absorption period sixth appropriate discounts for lack of marketability partition and market absorption are applied where continued grp v commissioner t c m cch pincite citing glick v commissioner t c memo we now determine the subject property’s fair_market_value determination of highest_and_best_use to decide how to best determine the fair_market_value of the subject property we must first determine the subject property’s highest_and_best_use in addition to its then-current use stanley works subs v commissioner t c pincite sec_1_170a-14 income_tax regs the highest_and_best_use of the subject property is the highest and most profitable use for which it is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 see also 85_tc_677 the highest_and_best_use of property can be any realistic objective potential use of the property symington v commissioner t c pincite subsequent events are generally not considered in determining fair_market_value 279_us_151 though they may be considered to the extent reasonably foreseeable on the valuation_date estate of continued appropriate the resulting figure equals the indicated value of the undeveloped land see generally appraisal institute the appraisal of real_estate 13th ed gilford v commissioner 88_tc_38 see also trout ranch llc v commissioner ___ fed appx at ___ wl at 365_f3d_1044 fed cir 131_f3d_87 2d cir rev’g tcmemo_1994_641 68_tcm_1544 885_f2d_561 9th cir 856_f2d_1158 8th cir rev’g 88_tc_769 763_f2d_891 7th cir 761_f2d_1195 6th cir aff’g tcmemo_1982_508 44_tcm_1036 petitioners contend that the highest_and_best_use of the subject property was for residential development as a 44-lot subdivision proffering a fair_market_value of dollar_figure respondent disagrees maintaining that the highest_and_best_use of the subject property was part conservation and part development as three two-acre residential lots yielding a market_value of dollar_figure at trial three experts-- namely messrs morris blethen and holenstein--agreed that the highest_and_best_use of the subject property was for residential development as a 44-lot subdivision mr rinaldi on the other hand maintained that the subject property’s highest_and_best_use was for conservation fundamental to respondent’s and mr rinaldi’s determination that the highest_and_best_use of the subject property was for conservation is according to them that the prospects for developing the subject property were highly speculative because of environmental legislation which had passed the new jersey state legislature before the valuation_date and was enacted into law less than two weeks after the valuation_date we decline to conclude that residential subdivision of the subject property in was highly speculative the u s census bureau consistently ranks new jersey as the most densely populated state in the uniondollar_figure see u s census bureau statistical abstract of the united_states pincite 128th ed in this context governor james mcgreevy issued executive_order no declaring it the law and policy of the state of new jersey to promote smart growth and to reduce the negative effects of sprawl see exec order no date available at http nj gov info bank circular eoindex htm the new jersey legislature shortly thereafter adopted a smart growth strategy aimed at allowing for well-planned and well-managed development to meet the economic needs of 29new jersey accounts for big_number square miles of the united states’ total million square miles making it the fifth-smallest state geographically national atlas of the united_states available at http nationalatlas gov articles mapping a_ general html at the same time new jersey has consistently since at least had between the 9th- and 11th-highest populations of any state u s census bureau statistical abstract of the united_states pincite 128th ed its residents while at the same time preserving open space farmland and environmental resources see robert s goldsmith what will happen to redevelopment in new jersey when the economy recovers rutgers l rec surveying new jersey’s efforts over the past years to limit development within the state see also n j stat ann sec_52 18a-196 west dollar_figure to further new jersey’s commitment to preservation on date governor mcgreevy issued executive_order no establishing the highlands task force to make recommendations intended to preserve natural_resources of and enhance the qualify of life in the new jersey highlands region a portion of the national highlands region covering roughly big_number acres in municipalities and all or part of counties see exec order no date available at http nj gov infobank circular eoindex htm on date the new jersey legislature passed the highlands water protection and planning act highlands act n j sess law serv ch west reenacted as n j stat ann secs to west supp 30although the new jersey statute enacting the smart growth policies was not enacted until we think it reasonable to conclude that passage of this act was not surprising given governor mcgreevy’s executive_order on the matter the highlands act was signed into law on date less than two weeks after the contribution date id the highlands act reflected the new jersey legislature’s findings that the new jersey highlands were an essential source of drinking water providing drinking water to approximately one-half of the state’s residents and a keeper of exceptional natural_resources such as clean air forest lands wetlands pristine watersheds and habitat for animals and vegetation see n j stat ann sec the new jersey legislature also found that the new jersey highlands because of their proximity to rapidly expanding suburban areas was at serious risk of being fragmented and consumed by development id the highlands act also divided by a metes and bounds description two areas within the highlands region the preservation area of the highlands region see id sec b and the planning area of the highlands region see id sec c and d dollar_figure the subject property was within the planning area but not the preservation area ie the highlands act land was not immediately subject_to the regulations by the end of and throughout the boundaries of the 31development in the preservation area was mandatory and strictly regulated while development within the planning area was discretionary and recommended see eg n j stat ann sec b and c the highlands act however set specific goals with respect to the planning area including to identify undeveloped areas in the planning area that were not significantly constrained by environmental limits that could be developed see id sec 20-11a preservation area were uncertain and many developers routinely questioned the impact of expected changes to land use regulations on development sites the new jersey department of environmental protection njdep adopted rules protecting the highlands region on date see n j admin code secs to respondent contends that development of the subject property was highly speculative because of the presence of wetlands a protected stream and a habitat for an endangered species as well as the enactment of the highlands act that was common knowledge to participants in the real_estate market we are not persuaded that any of these circumstances limits the highest_and_best_use of the subject property to conservation as to the presence of wetlands and granney brook messrs morris blethen and holenstein agreed on concurrent examination that the watercourses did not per se prohibit development of the subject property rather the three experts agreed that the presence of the wetlands and granney brook would reduce the number of developable lots from to at most we credit as reasonable and reliable the concurrence between these experts one of whom testified on behalf of respondent mr morris and two of whom testified on behalf of petitioners messrs blethen and holenstein dollar_figure nor do we accept respondent’s uncorroborated allegation on brief that an allegedly endangered wood turtle species habitated the subject property although cei’s eis noted the presence of the wood turtle on the subject property we reject respondent’s position that the wood turtle was endangered in or at any other relevant time new jersey administrative law recognized the wood turtle as a threatened species in but not an endangered species n j admin code sec 7a app classification of the wood turtle as a threatened species means the reptile was at risk of becoming endangered if conditions surrounding it began to or continued to deteriorate id sec risk of extinction is not tantamount to being extinct respondent has not established the effect if any that a threatened but not endangered species might have on the value of the subject property finally we reject respondent’s position that the highlands act made development of the subject property highly speculative the subject property by 32as further evidence that the wetlands and granney brook stream did not affect the developability of the subject property we observe that the holenstein report noted that a nearby residential subdivision harvest run was developed during the late 1990s and shared stream constraints similar to those the subject property faced virtue of its situs in the planning area but not the preservation area was not certain to have development restrictions imposed under the highlands act rather we regard new jersey’s smart growth policy as supporting the proposition that in development of the subject property was at least equally likely as its preservation we also refuse to conclude that the development of the subject property was highly speculative in view of the fact that the township described by one of its executives as limited in financial resources would have been required to incur soft costs to preserve the subject property for open spaces if as respondent intimates it was a foregone conclusion that the subject property was undevelopable nor do we believe the county would have paid dollar_figure million to preserve the subject property if that property was indubitably protected by the highlands act whereas petitioners argue on brief that the effect of the highlands act if any was to increase the subject property’s value we reject that proposition because petitioners have failed to quantify the increase assuming one existed on the basis of the foregoing we conclude that the highest_and_best_use of the subject property was for residential development as a 44-lot subdivision mr holenstein’s comparable sales analysis having concluded the highest_and_best_use of the subject property was for residential development we reject mr rinaldi’s conservation premise in his report which valued the property at dollar_figure we also note respondent is deemed to have waived mr rinaldi’s development premise which valued the subject property at dollar_figure see supra note in any event we find the assumptions of mr rinaldi’s development premise unreliable the rinaldi report used the market data approach to arrive at an estimated per-lot market_value of no more than dollar_figure mr rinaldi testified on cross-examination however that the properties he selected as comparables were undeveloped lots with approvals rather than developed lots with approvals in a manner similar to the subdivision development valuation method mr rinaldi after having arrived at a value per undeveloped lot subtracted development costs and performed a discounted cashflow analysis to derive the net present ‘as is’ land value we decline to rely on the values for undeveloped lots proffered in the rinaldi report because under the subdivision development analysis we look to developed lots of comparable properties not undeveloped lots accord consol investors grp v commissioner t c m cch pincite appraisal institute supra pincite as to the holenstein report we find petitioners have met their burden to prove the soundness of mr holenstein’s comparable sales analysis although we believe it requires further adjustments mr holenstein testified during the concurrent testimony phase of the trial that comparable sec_1 through are irrelevant when determining the fair_market_value of the subject property we agree each of those properties was a residential lot ie one with a house built thereon rather than merely a developed lot with the required infrastructure for building residential lots eg roadways utilities etc in this sense comparable sec_1 through are irrelevant to the subdivision development analysis using comparables through mr holenstein developed a statistical model using polynomial regression to correlate a relationship between the number of lots into which an undeveloped parcel of land may be subdivided and the sale price per lot the regression analysis shows a relationship of a diminishing rate of return the relationship expressed in the form of a statistical formula see supra note allows us to determine how much the subject property which can be subdivided into lots is worth respondent does not challenge mr holenstein’s statistical modeling and the model’s assumption of diminished returns nor did mr rinaldi during the concurrent testimony phase of the trial we are persuaded that we may rely at least in part on mr holenstein’s model to arrive at the subject property’s fair_market_value as of the valuation_date respondent’s challenges to the true comparability of comparables through while not questioning the statistical model itself respondent challenges only the data points used in the model by asserting that many of the properties among comparables through are not comparable to the subject property respondent argues comparable is not comparable to the subject property because unlike the subject property which is in the highlands act planning area comparable is within the highlands act preservation areadollar_figure while comparable may not be a true comparable examining the model’s power curve leads us to conclude that the inclusion of comparable has not materially affected the correlation determined by mr holenstein’s model indeed even if one were to take comparable out of the comparables used in mr holenstein’s statistical model the only effect of doing so is a slight upward adjustment of the power curve--ie the per-unit sale price as a function of the number of subdivided units would go up in other words the inclusion of comparable works in respondent’s favor by bringing down mr holenstein’s approximation of the subject property’s value this does not surprise one’s common sense since including a property situated in the preservation area would be expected to depress the model’s valuation of the subject property respondent also contends comparables and through are not true comparables because they involved significantly fewer lots than 33comparable was determined to be undevelopable by virtue of its situs in the highlands act preservation area proposed under the 44-lot subject property respondent’s contention misses the point the benefit of a regression analysis is its ability to draw a wider range of data to produce a better approximation of the dependent valuable ie the per-unit price as a function of the independent variable ie the total number of units thus having a large set of data across a spectrum is what makes mr holenstein’s statistical model a better model than for example an unweighted averaging of a limited number of true comparables indeed attacking the comparability of mr holenstein’s data without challenging the modeling itself showcases respondent’s lack of full appreciation of mr holenstein’s regression analysis respondent further contends comparable sec_23 and sec_28 through are not valid comparables for other reasons--comparable sec_23 and sec_34 did not require improvements because they were essentially subdivisions on an existing street and comparable sec_28 through required simple extensions and improvements as the model’s power curve clearly shows comparable sec_23 and sec_28 through belong to a very narrow range of data that represents comparables at the far end of the spectrum ie parcels of land that can be subdivided into to units within this range are also comparables and and respondent does not argue they are not true comparables because they did not require improvements or that they required little improvement thus in terms of the level of improvement required this latter set of comparables are true comparables of the subject property consequently we are persuaded that this latter set of comparables has sufficiently offset or at least mitigated any distortion or statistical noise that the outliers ie comparable sec_23 and sec_28 through might have introduced--due to their being more developed parcels compared to the subject property--into the overall modeldollar_figure as to comparable page sec_40 and sec_81 of the holenstein report inconsistently state the number of approved lots a sec_45 and respectively petitioners acknowledge this discrepancy in their reply brief when they state the number of developable lots associated with comparable is irrelevant in that it does not change the fair_market_value determination significantly the record and specifically the power curve of mr holenstein’s model support that conclusion 34we are not even certain if any statistical noise attributable to the level of required improvement of a particular property would materially alter the correlation reached in the holenstein report for example comparable undeveloped has six units with an adjusted per-unit price of dollar_figure whereas comparable only simple improvement needed with also six units has a less adjusted per-unit price of dollar_figure respondent also takes issue with the adjustment mr holenstein makes to comparable sec_23 and sec_25 because each of those properties was sold with approvals we do not share respondent’s distrust of these adjustments the adjustments were unchallenged in the concurrent testimony process and we accept the adjustments as reasonable and reliable respondent finally argues that comparables through are not valid comparables of the subject property because each of the sales reflected properties sold subject_to preliminary approvals or with approvals of right whereas the subject property had no approvals we disagree new jersey law allows a developer such as petitioner to apply for major subdivision approvaldollar_figure n j stat ann sec_40 55d-48b approval is required at both the county and municipal levels see id sec_40 55d-37 as to an application_for preliminary approval new jersey law requires municipalities to grant preliminary approval if the proposed subdivision complies with adopted ordinances and the municipal land use law see id sec_40 55d-48b county review of a subdivision application is limited to the effect of the proposed developments on county roads and drainage facilities pizzo mantin grp v twp 35the term developer is defined to include the legal or beneficial_owner or owners of a lot of any land proposed to be included in a proposed development n j stat ann sec_40 55d-4 of randolph a 2d n j see manalapan holding co inc v planning bd of hamilton a 2d n j citing n j stat ann sec_40 with respect to an application_for final approval new jersey law requires the developer to establish that the application conforms to all ordinance requirements for final approval to all conditions set forth in the preliminary approval and in the case of a major subdivision to the standards as delineated in the map filing law ie that the approved plat is acceptable for filing with the county recording officer see n j stat ann sec_40 55d-50a once preliminary approval is obtained final approval of the subdivision plan should be a relatively simple procedure see n j prac land use law sec dollar_figure 3d ed available on westlaw applying the foregoing to these cases we are persuaded that approvals could be secured for the subject property with a price tag the completeness review letter detailed about defects with the irondale manor plan needing to be fixed before preliminary approvals could be granted ie before the plan complied with applicable ordinance and land use law requirements the experts except for mr rinaldi agreed it was feasible to develop the subject property into a subdivision of lots neither respondent nor the experts noted any defect in the irondale manor plan beyond those stated in the completeness review letter to suggest the plan did not comply with applicable ordinances and land use law thus we conclude the issue of approvals is inconsequential to the developability of the subject property in that it could be done albeit at a cost as to comparables through in the holenstein report they are also undeveloped property but subject_to approvals which according to mr holenstein’s credible testimony during the concurrent expert testimony phase of the trial means the buyers in negotiating the sale price would have already factored in all ordinary development costs including time_value_of_money necessary to obtain approvals as a corollary properties subject_to approvals for our purpose are comparables of the subject property without approvals preliminary value of subject property under mr holenstein’s model we have concluded that the highest_and_best_use of the subject property was for residential development as a 44-lot subdivision we have also concluded that mr holenstein’s statistical analysis of comparable sales is fundamentally sound and that petitioners have been able to show the comparables used in mr holenstein’s analysis are appropriate and fit using mr holenstein’s statistical formula the per- lot value is dollar_figure on the valuation_date thus we find that the preliminary value of the subject property is dollar_figure on the valuation_date calculated a sec_44 lots times dollar_figure per lot extraordinary development costs and inspection fees while we generally accept mr holenstein’s comparable sales analysis we believe it also needs certain adjustments for extraordinary costs not present in the comparablesdollar_figure respondent’s engineering expert mr morris determined total construction costs associated with the subject property as dollar_figure including dollar_figure of extraordinary costs petitioner’s engineering expert mr blethen determined total construction costs to range between dollar_figure million and dollar_figure million with no allowance for extraordinary costs mr morris pursuant to n j stat ann sec_40 55d-53 and 40-55d-53h also made an allowance for inspection fees related to the development of the subject property calculated a sec_5 of the total construction costs mr morris calculated the inspection fees to be dollar_figure though we note that of dollar_figure is dollar_figure and not dollar_figure as he determined as to the extraordinary costs mr morris deemed it appropriate to include these costs in the development cost of the subject property because he determined 36as mr holenstein points out in his report the comparables are undeveloped properties subject_to approvals which means the hypothetical developer-buyer would have already factored in ordinary development costs in negotiating the sale prices appropriately then in our adjustment of mr holenstein’s valuation model we need not account for the ordinary development costs as they are already present in the comparables’ sale prices the subject property required extensive site development by virtue of its environmental characteristics and steep slopes he calculated the total extraordinary development costs as follows dollar_figure of offsite construction costs related to the irondale manor plan dollar_figure of offsite construction costs as a result of the completeness review letter and dollar_figure for retaining walls we consider mr morris’ estimates of extraordinary costs reasonable in view of the topography of the subject property and the slope of iron mountain and we accept it mr blethen and mr holenstein did not explain their decision not to include extraordinary costs as development costs and without reasoned analysis we are not persuaded accordingly we conclude that there are extraordinary costs of dollar_figure associated with developing the subject property not included in the comparable sales analysis we agree with mr morris’ decision to make an allowance for inspection fees equal to of the total construction costs see id mr blethen though he did not specifically address the inspection fees issue states in his rebuttal report that he generally concurs with mr morris’ estimates construing mr blethen’s acquiescence to also conclude the inspection fees we understand the parties to agree that such an adjustment is proper in view of the foregoing we conclude that an allowance for inspection fees equal to of the construction costs or dollar_figure is appropriate in figuring the development costs for the subject property mr blethen testified on direct that shaft number of the scrub oaks mine had been sealed incorrectly and he identified that mine as a critical hazard of the subject property because of its presence in the middle of the subject property over which a road was to be installed mr blethen testified that the cost to rededicate ie fill and seal this particular mine shaft was dollar_figure and that the cost to fill the remaining mine depressions was approximately dollar_figure we credit mr blethen’s cost estimate to remediate the mine as reasonable and reliable and we accept it accordingly we adjust the fair_market_value of the subject property for dollar_figure as a remediation cost associated with the mines on the subject property in sum we find the value of the subject property is dollar_figure determined as follows number of lots dollar_figure fair_market_value per lot big_number modified gross value extraordinary costs big_number big_number mine remediation costs inspection fees big_number big_number net_proceeds x - - - vi substantiation requirements of sec_170 petitioners maintain that they have satisfied the substantiation requirements of sec_170 specifically they argue the august letter substantiated their charitable_contribution as a contemporaneous written acknowledgment required by sec_170 petitioners further contend that they had obtained a qualified_appraisal required by sec_170 and that even if the appraisal they obtained did not meet the literal requirements of sec_170 and the regulations thereunder it substantially complied with such requirements finally petitioners ask that any noncompliance with respect to the qualified_appraisal requirement be excused on the ground of their showing of reasonable_cause a contemporaneous written acknowledgment sec_170 requires a taxpayer to substantiate any claimed deduction for a charitable_contribution of dollar_figure or more with a contemporaneous written acknowledgment from the donee sec_170 the contemporaneous written acknowledgment may take any form but must include the amount of cash and a description but not value of any property other than cash contributed whether the donee provided any goods or services in consideration in whole or in part for the property the donor contributed and if the donee provided any goods or services a description and a good-faith estimate of the value of the goods or services provided as part of the quid_pro_quo_contribution sec_170 schrimsher v commissioner tcmemo_2011_71 101_tcm_1329 we have held that the doctrine_of substantial compliance does not apply to excuse a failure to comply with the requirements of sec_170 because they are more than merely procedural requirements but rather go to the heart of the statute’s purpose see averyt v commissioner tcmemo_2012_198 slip op pincite durden v commissioner tcmemo_2012_140 103_tcm_1762 the contemporaneousness of the written acknowledgment is not at issue here see generally sec_170 respondent argues that the august letter did not satisfy the contemporaneous written acknowledgment requirements in several ways first respondent believes the letter was defective because it was not signed by the county that was the purported donee respondent further contends that the letter incorrectly described a part of the contributed_property as block lot as opposed to block lot respondent also found the august letter defective because the letter did not include a statement as to whether the donee provided any goods or services in consideration in whole or in part for the property contributed respondent is mistaken in all counts mr lewis may provide the acknowledgment on behalf of grantee an agent of the donee may provide the contemporaneous written acknowledgment to the donor revrul_2002_67 2002_2_cb_873 the determination of whether a valid agency relationship exists is governed by state law id under new jersey law an agency relationship may be created through actual authority or apparent authority n j lawyers’ fund for client prot v stewart title guar co a 3d n j the supreme court of new jersey explains actual authority occurs when at the time of taking action that has legal consequences for the principal the agent reasonably believes in accordance with the principal’s manifestations to the agent that the principal wishes the agent so to act apparent authority arises when a third party reasonably believes the actor has authority to act on behalf of the principal and that belief is traceable to the principal’s manifestations the doctrine_of apparent authority focuses on the reasonable expectations of third parties with whom an agent deals id internal quotations and citations omitted there is ample evidence in the record to show that mr lewis in facilitating the bargain_purchase had acted as the agent of the preservation partnership with actual and apparent authority when the township was unable to purchase the subject property through the contemplated bargain sale on account of financial constraints mr lewis as the township’s administrator identified mcmua and the conservancy as alternative funding sources and precipitated the formation of the preservation partnership in the discussions that followed mr lewis remained the frontman of the preservation partnership mr lewis represented the preservation partnership during a township board meeting on date to inform the board that the preservation partnership had entered into a land sale agreement with the crimis and concrete for the dedication of the open space he also signed and provided the august letter on the township’s letterhead o n behalf of the mcmua the morris land conservancy and the township of mine hill and its residents the letter was carbon copied to glenn schweizer the executive director of the mcmua and david epstein of morris land conservancy mr lewis also signed the forms on behalf of the preservation partnership in the light of these facts it was more than reasonable for petitioners to rely on mr lewis’ apparent authority to act on behalf of the preservation partnership and the belief that mr lewis had such authority was certainly traceable to the partnership’s manifestations we also believe that mr lewis was within his actual authority to act because he could reasonably believe his principal--the preservation partnership--wished him to act in the manner he did when his actions would create legal consequences to the members of the partnership the record also shows that mcmua as a partner of the preservation partnership was engaging in the transaction on behalf of the county which was the grantee of the subject property the board members of mcmua are appointed by the board_of the freeholders of the county and thus an extension of the county in a letter dated date that mr schweizer wrote to mr crimi on mcmua’s letterhead mr schweizer informed mr crimi that the county’s open space trust fund would be primarily responsible for funding the bargain_purchase and that county representatives including county counsel’s office are involved in the details of all such transactions ultimately final approval of any deal must come from the board_of freeholders the contract of sale that the county eventually entered into in date with the crimis and concrete clearly stated the sale was made subject_to a perpetual easement in favor of mcmua for the conservation of the open space and the transfer to mcmua in perpetuity of certain water and land rights thus it is clear from the evidence that the county had approved the acquisition of the subject property and had actually acquired it to allow the preservation partnership to protect the acquired open space the terms of the sale contract allow a strong inference that while the county was intended to become the titleholder of the subject property the actual conservation efforts were to be delegated to mcmua indeed we believe the county had always intended to delegate such responsibility to mcmua from the beginning of the negotiation thus the evidence supports our conclusion that under either the actual authority premise or the apparent authority premise mcmua was acting on behalf of the county in an agency capacity the preservation partnership represented the interest of the county throughout the negotiation over the bargain_purchase of the subject property looking at the transaction as a whole and its history it was reasonable for a third party to conclude the preservation partnership had at least the apparent authority to act on the county’s behalf because a reasonable person would believe that its partner mcmua had apparent authority to act on behalf of the county and that belief was traceable to the county’s manifestations evidenced by the county’s provision of most of the funds to finance the bargain_purchase its intent to permit mcmua to preserve the dedicated open space and its relationship with mcmua for the same reasons we also believe mcmua had the actual authority to negotiate the terms of the purchase and eventually consummate the transaction our conclusion is bolstered by the fact that mcmua’s board members were officials appointed by the county’s freeholders who approved the transaction thus because an agency relationship can be traced from mr lewis through mcmua to the county we find the august letter was one provided by an agent authorized to act by the county within the agent’s apparent and actual authority see revrul_2002_67 supra the august letter’s inaccurate description of the contributed_property sec_170 requires the written acknowledgment to provide a description of the contributed_property neither the statue nor the regulations tell us what may constitute a sufficient description the legislative_history explains the written acknowledgment requirement is to cause a taxpayer claiming a charitable_contribution to obtain from the donee organization receiving a quid_pro_quo_contribution eg a part-gift part-sale transaction information regarding the extent to which the contribution is deductible h_r rept no pincite 1993_3_cb_167 thus it is apparent that the purpose of the description requirement of sec_170 similar to the same requirement under sec_170 relating to a qualified_appraisal is to ensure sufficient information is provided to the commissioner to evaluate the quid_pro_quo_contribution see 687_f3d_21 1st cir vacating in part 134_tc_182 in that regard the regulations under sec_170 are particularly enlightening a description of a contributed_property is sufficient for purposes of a qualified_appraisal if it provides sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed sec_1_170a-13 income_tax regs appropriately a description of a contributed_property in a written acknowledgment required by sec_170 must also provide sufficient detail so that the commissioner not familiar with the type of property may ascertain the property described is the property contributed we are satisfied that the august letter provided a sufficient description of the contributed_property to ensure respondent would know the property described in the letter was the property contributed the description at issue misstated the block lot of the contributed_property as block lot when it was supposed to be block lot what is essentially a small typographical error should not prevent respondent from being able to recognize the property acknowledged to have been received by the county was actually block lot especially in the light of the fact that the appraisal and the form_8283 attached to the crimis’ return provided the accurate description of the contributed_property cf friedman v commissioner tcmemo_2010_45 t c m cch form is not a written acknowledgment under sec_170 because it does not contain the statement required by sec_170 even a cursory examination of the crimis’ return and its attachments would allow respondent to immediately realize that the block lot description in the august letter was a typographical error and the property received by the donee was in fact block lot see 682_f3d_189 2d cir finding doctrine_of substantial compliance may excuse technical deficiency when required information and required signature was dispersed in two forms submitted together vacating and remanding tcmemo_2010_151 100_tcm_24 we find the august letter meets the description requirement of sec_170 the august letter stated the consideration provided sec_170 and iii requires the written acknowledgment contain a statement whether the donee organization provided any goods or services in consideration in whole or in part for the contributed party and if so a description and good_faith estimate of the value of the consideration provided if the donee did not provide any consideration for the contributed_property the written acknowledgment must say so schrimsher v commissioner t c m cch pincite as we stated earlier the purpose of sec_170 is to cause a taxpayer donor in a quid_pro_quo_contribution such as a part-gift part-sale transaction to acquire a statement from the donee organization that can substantiate the deductible portion of the contribution h_r rept no supra pincite- c b pincite the august letter meets the literal requirements of sec_170 and iii and serves the statutory purpose the letter stated that the preservation partnership received the contributed property37 valued at dollar_figure in consideration for which the county provided a cash consideration of dollar_figure leaving a charitable_contribution of dollar_figure million respondent seems to suggest that this was insufficient because it failed to say whether the donee organization provided other goods services or valuable considerationdollar_figure we disagree in schrimscher v commissioner t c m cch pincite we said the language dollar_figure plus other good and valuable consideration was sufficient 37the subject property was deeded to the county because the preservation partnership was acting as the county’s agent the preservation partnership may receive the subject property on behalf of the county 38in his pretrial memorandum respondent argued that the written acknowledgment was defective because it failed to mention that a subdivision approval was part of the consideration provided to petitioners in the bargain_purchase after trial with testimony suggesting the subdivision approval was not made for petitioners’ benefit respondent did not make this argument on brief we deem respondent to have waived this argument under sec_170 but the written acknowledgment at issue there nonetheless failed sec_170 because it did not include a description and good_faith estimate of the other good and valuable consideration distinguished from the written acknowledgment in the schrimsher case the august letter as a whole effectively stated that the dollar_figure cash consideration was the only consideration the county provided for the contributed_property thus no other superfluous statement would be required see averyt v commissioner slip op pincite moreover the august letter served the congressional intent because it definitively informed petitioners which part of the contribution was a deductible gift and which part was a taxable sale accordingly we find the august letter also meets the requirements under sec_170 and iii in sum we conclude petitioners have substantiated the contribution of the subject property with a contemporaneous written acknowledgment that complied with the requirements of sec_170 b qualified_appraisal congress enacted sec_170 applicable to contributions of property made after date to require a taxpayer claiming a deduction of more than dollar_figure for a charitable gift of property to attach to the year’s tax_return a qualified_appraisal of the property sec_170 in enacting sec_170 congress codified the detailed requirements for a qualified_appraisal set forth in sec_1_170a-13 income_tax regs the qualified_appraisal regulation dollar_figure respondent argues the appraisal was not a qualified under sec_1_170a-13 income_tax regs a qualified_appraisal must include the following information a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed b in the case of tangible_property the physical condition of the property c the date or expected date of contribution to the donee d the terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed e the name address and the identifying number of the qualified_appraiser and if the qualified_appraiser is acting in his or her capacity as an employee of any person whether an individual corporation or partnerships sic the name address and taxpayer_identification_number of the person who employs or engages the qualified_appraiser f the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience continued appraisal because it did not value the subject property as of the contribution date was prepared four years before the contribution date did not include the date or expected date of contribution did not contain a statement that the appraisal was prepared for income_tax purposes incorrectly described the subject property as having more acreage than what was actually transferred and used market_value instead of fair_market_value as its valuation standard while not denying the appraisal failed to meet the literal continued education and membership if any in professional appraisal associations g a statement that the appraisal was prepared for income_tax purposes h the date or dates on which the property was appraised i the appraised fair_market_value within the meaning of sec_1_170a-1 of the property on the date or expected date of contribution j the method of valuation used to determine the fair_market_value such as the income approach the market-data approach and the replacement-cost-less depreciation approach and k the specific basis for the valuation such as specific comparable sales transactions or statistical sampling including a justification for using sampling and an explanation of the sampling procedure employed requirements in the regulations petitioners argue the appraisal substantially complied with the requirements citing consol investors grp v commissioners 98_tcm_601 petitioners further argue that any noncompliance should be excused for reasonable_cause we have previously held that an appraisal substantially complied with the qualified_appraisal requirements when the appraisal was almost five months premature did not have the contribution date failed to include a statement that the appraisal was prepared for income_tax purposes and failed to provide the fair_market_value of the appraised property as of the contribution date id pincite we are doubtful the appraisal was in substantial compliance nonetheless we express no opinion today as to whether the cited defects in the appraisal would individually or cumulatively fail to substantially comply with the qualified_appraisal regulation see rothman v commissioner tcmemo_2012_163 103_tcm_1864 vacated in part on reconsideration tcmemo_2012_218 104_tcm_126 see also kaufman v commissioner f 3d pincite scheidelman v commissioner f 3d pincite- nor do we express an opinion as to whether an updated appraisal obtained at the audit stage ie the appraisal would cure the above defects as was the case in the consol investors grp case see rothman v commissioner t c m cch pincite distinguishing rothman from consol investors grp in that taxpayers in rothman did not provide to commissioner required information at anytime whereas taxpayers in consol investors grp provided required information at audit stage we need not decide whether the appraisal substantially complied with the requirements for a qualified_appraisal because we agree with petitioners that their noncompliance would be in any event excused for reasonable_cause because they reasonably and in good_faith relied on mr laforge’s advice that the appraisal met all legal requirements to claim the deduction if a taxpayer donor claimed a deduction for a charitable gift of property worth more than dollar_figure but failed to attach a qualified_appraisal required by sec_170 to his return the deduction would not be disallowed if the taxpayer could show the failure was due to reasonable_cause and not willful neglect sec_170 neither the statute nor the regulations tell us what constitutes reasonable_cause in the context of a failure to obtain a qualified_appraisal however the concept of reasonable_cause pervades the part of the code relating to the imposition of additions to tax and penalties for failures to comply with certain sections of the code see eg sec_6651 failure_to_file federal_income_tax returns and to pay amount shown or required to be shown on tax returns failure_to_file certain information returns and registration statements c accuracy-related and fraud penalties may not be imposed if reasonable_cause found so it is instructive to look at our other cases interpreting reasonable_cause reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the challenged item see 469_us_241 thus the inquiry is inherently a fact-intensive one and facts and circumstances must be judged on a case-by-case basis see id rothman v commissioner t c m cch pincite a taxpayer’s reliance on the advice of a professional such as a certified_public_accountant would constitute reasonable_cause and good_faith if the taxpayer could prove by a preponderance_of_the_evidence that the taxpayer reasonably believed the professional was a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the advising professional the taxpayer actually relied in good_faith on the professional’s advice see rovakat llc v commissioner t c m cch pincite citing 115_tc_43 aff’d 299_f3d_221 3d cir see also sec_1_6664-4 income_tax regs mr crimi had relied on mr laforge and sobel as competent tax advisers for over years upon the filing of the returns at issue mr laforge had been a certified_public_accountant for over years and had expertise in preparing tax returns claiming deductions for charitable_contributions sobel was an established regional accounting firm staffed with accountants some of whom had law degrees during the years of engagement mr laforge had become intimately familiar with mr crimi’s and concrete’s financial affairs the record reveals no prior history of mishaps by mr laforge or sobel there had also been no indication to mr crimi at least up until the instant controversy that mr laforge or sobel had acted incompetently in his or its provision of services to mr crimi and concrete thus mr crimi had no reason to doubt or second guess mr laforge’s or sobel’s competence or to question mr laforge’s request for only a dated appraisal as inadequate see estate of lee v commissioner tcmemo_2009_84 97_tcm_1435 taxpayer may conclude on the basis of adequate due diligence that his tax adviser was competent estate_tax attorney in seeking the advice mr crimi provided all documents to mr laforge mr crimi regularly apprised mr laforge of the status of the contribution transaction when mr laforge requested the appraisal to prepare the tax_return mr crimi gave it to him indeed mr crimi gave mr laforge unfettered access to all documents at mr crimi’s home and in concrete’s office on the facts and testimony in the record we find mr crimi actually relied on mr laforge’s advice in good_faith for over two decades mr crimi had relied on mr laforge’s expertise in federal_income_tax for his accounting and tax planning as far as we can tell from the record this was the first time mr crimi had engaged in a transfer of real_property as a charitable gift while mr crimi is a sophisticated businessman experienced in buying and selling real_estate it was not unreasonable for him not to know the specific timeliness requirement for a qualified_appraisal in the context of a charitable_contribution the record reveals mr crimi’s as well as mr laforge’s good-faith belief that an updated appraisal would not yield an appraised value much different from the one provided in the appraisal in fact the subsequent valuation prepared by petitioners’ expert produced a number much higher than the one in the appraisal thus on the facts and circumstances in these cases it was also reasonable for mr crimi to believe the appraisal was not stale in substance and thus a good appraisal and because mr laforge never raised any doubt over the appraisal to mr crimi mr crimi had no reason to know or to suspect the appraisal did not meet the requirements under the regulations on the basis of the long history of competent professional services provided as mr crimi put it at trial i rely on them heavily to tell me what to do in sum petitioners are entitled to a deduction for the charitable_contribution of the subject property even if petitioners did not attach a qualified_appraisal required under the code and the regulations because any failure to comply with the requirement is excused on the ground of reasonable_cause vii epilogue in reaching our holdings we have considered all arguments raised by the parties to the extent not discussed herein we find them to be irrelevant moot or without merit to reflect the foregoing an order will be issued denying petitioners’ oral motion to shift the burden_of_proof and decisions will be entered under rule
